141 F.3d 1171
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Plaintiff--Appellee,v.G.L.T., Defendant--Appellant.
No. 97-4257.
United States Court of Appeals, Eighth Circuit.
April 9, 1998.

Appeal from the United States District Court for the District of South Dakota.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
G.L.T., a juvenile, pleaded guilty to first degree burglary, in violation of 18 U.S.C. §§ 1153 and 5032 and South Dakota Codified Laws § 22-32-1 (Michie Supp.1997).  On appeal, he challenges the amount of restitution imposed on him by the district court.1  At sentencing, however, G.L.T. did not object to the order of restitution he challenges here, and he concedes on appeal that the Mandatory Victims Restitution Act (MVRA), 18 U.S.C.A. § 3663A (West Supp.1998), applies to this case.  After careful review, we believe no plain error occurred in the imposition of restitution.  See United States v. Riebold, No. 97-2837, 1998 WL 42594, at * 5 (8th Cir.  Feb.5, 1998) (reviewing restitution order for plain error where defendant did not object).  We note G.L.T. can assert his indigency in any future proceeding to enforce the restitution order.  See Means v. United States, 961 F.2d 120, 121 (8th Cir.1992) (defendant cannot be punished by incarceration or reincarceration if failure to pay restitution occurred through no fault of his own and alternatives to incarceration are available.)


2
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota